*1110Concurring Opinion.
Fenner, J.
In Tessier’s case, 41 An. 479, we expressly stated two questions which we left at large and undecided by that opinion, viz.:
1. Whether a conventional rescission of the donation by mutual consent of the donor and donee would relieve the property donated from the eventual claims of the forced heirs of the donor.
2. Whether the subsequent reacquisition of the property by onerous title and for a full consideration would have such effect.
The object of the remedy of reduction as a sanction for the rights of forced heirs is to prevent the diminution by gratuitous title of the donor’s estate, and, to that end, to bring back into his estate property so donated, for the purpose of answering the claims of the forced heirs to the extent necessary.
The application of the above principle furnishes an answer to both the above questions.
When the donation has been conventionally rescinded, and the property donated has been restored to the donor in its integrity, the status quo is completely re-established, and the donor’s estate stands undiminished, just as if no donation had ever been made. The forced heirs then have no ground of complaint, Ibecause their eventual rights have been in no manner impaired.
On the other hand, when the donor reacquires the property by onerous title and for a fair consideration, this does not restore the status quo or repair the diminution which had been made of the donor’s estate. On the contrary, while he has received back the property, be has, at the same time, parted with its value. The consideration passes to the donee, obviously free from any claim of the forced heirs, and if the property in the hands of the donor did not remain affected by their rights, the remedy which the law affords would be completely nullified. A man desirous of defeating the claims of his forced heirs could effectually do so by repeated donation and buying back of the same piece of property.
In this case, as I think properly, the court holds that the transactions between the Children’s Home and Mrs. Howard evidence (1) a conventional rescission of the donation of the property, and (2) a new donation of $20,000.
*1111When the first was accomplished, Mrs. Howard was reinvested with full ownership of the property and her estate stood undiminished precisely in the condition in which it was before any donation had been made. The rights of the forced heirs had not been, in any manner, impaired and they had no right, present or eventual, to complain.
When the subsequent donation of $20,000 was made, that, it is true, again diminished her estate, but that sum passed to the donee by gratuitous title, affected by the resolutory condition implied in all donations in favor of the forced heirs, and subject to their eventual rights.
The defendant has no concern with the particular motives which actuated the parties in these transactions. It is enough for him to find that the donation which had been made of the property had been validly rescinded, that Mrs. Howard had been reinvested with the ownership without the slightest prejudice to the rights of forced heirs, that she had the lawful right to sell the same and that the law gives the forced heirs no right to complain of such sale in any event.
So far as the subsequent donation of $20,000 is concerned it is, in form and substance, a donation, and the eventual rights of the forced heirs attach thereto and find therein the only protection which the law affords.
No one could contend that the rights of the forced heirs affect both the property and the $20,000 donated.
In the nature of things, they can affect but one; and it is so clear that they do attach to the $20,000 and that, the Children’s Home, under its acceptance of that donation, would be precluded from disputing it, that this powerfully confirms our conclusion that the property is free.
For these reasons, which obviously lie at the basis of the main opinion, and which I have merely expressed in different language, I concur in that opinion and in the decree.